Title: To John Adams from François Adriaan Van der Kemp, 12 April 1818
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld—12 Apr. 1818


Since I was gratified with your favour of march the 10, another of my intimate acquaintances—whom you may, perhaps, may recollect to have Seen in Holland, H. de Roo, van Wulverhorst is gone—the harvest for gathering my frends Seems to be at hand—two more, Vreed-en Cau, are yet left—and this week my Son communicated to us the death of his youngest Boy—only Six years—of uncommon bodily strenght and more promising yet from his mental endowments. He lingered a few weeks—the cause of the desease remains unknown The deep afflicted parents, the mother peculiarly So—are composed—and Submit and adore—It has plunged us in a deep Sorrow—we endeavour to imitate our children—knowing—that it must be, on the whole, for the best—but the Stroke was Severe for mrs v. d. Kemp—now 72 and my daughter, who doated upon the boy—by all who knew—him beloved and admired—and yet his Strong passions—bodily Strenght and Strenght of mind—might have become Sources—rich in unhappiness—So—that, could we See through the veil, we would be thankful, that he has not been put to the Severe test. I know—you and mrs Adams feel for us, or I Should not have dared to indulge this Strain—to unbosom to a frend is relief, in time perhaps I may recover my cheerfulness.
I knew—you would approve my undertaking—as my friend it must enhance your gratification, that it was unsought by me—I expect—that next winter Session it Shall be finally determined—how long I Shall be willing to continue—I Should be unwilling to negotiate with his Successor or his ministers—I leave the whole to his disposal, but this determination I was holden to communicate to Him. The task is arduous—and my eyes Suffer. At first I apprehended it would be a disheartening drudgery—but I experience the contrarÿ—It is deeply interesting—to the historian and Statesman—Since the 21 of Febr. I compleated about 240 Pages in Folio. It contains a full drawn picture of the Dutch mercantile views—prudence—energy and Success—with a few exceptions I Should not desire a more complete instruction, would I establish a mercantile colony. Nothing was to them a triffle—nothing was overlooked—but commerce was the Soul and yet agriculture not neglected It was a Settlement rather of merchants than Colonists—feeble in Strenght—if compared with N. England yet So powerful on the Atlantic—So beneficial to them, that while N.E. did feed them, they in their turn—provided N.E. and Virginia with wares and merchandises, and often exported their products. They were the possessors—exclusively—of the Fur trade—of Tobacco chiefly—and of Salt. But their rules of government were aristocratical—to an excess—and bigotry tainted their—religious establishment—No freedom of religion—except to the Calvinist—no printing press—and yet as early as 1652—a minister was Send to preach at N. Amsterdam in English—to conciliate the N. England Settlers—The Spirit of N. Eng—had made her appearance—and lured Some influential men—to foster it—No taxes as in which was consented—but it Soon was driven of "This was no concern of their Subjects" You See—it must afford Some amusement—I Shall communicate the rough outlines of my discoveries to De Witt Clinton as it must reward him, that he brought it forward.
I must renew my cordial thanks for the repeated gift of the Mem. of the acad—you can do no more—if your intention again might fail—and you are not alone—whose best wishes in my favour are often frustrated—Cau Send me again a box with valuable books—among these Herbelot—the vessel arrived in Savety at N. york—and the first tiding—Send me by Mess Le Roy—was—the Box was Stolen—presumtively—by one of the crew—the master of the Vessel left nothing untried—but in vain—he detained $20 from the crew’s wages—I do not Suspect that it is willful neglect in mr Shaw—Ever far be it from me—but Such triffles escape a mind engaged in more momentous pursuits—and I will not think very hard of him, as he does So much goods in his Sphere—
I feel—I must not go on, confident of your frendship and that of your excellent Lady—I remain with the highest consideration and respect / My Dear Sir! / Your affectionate and obliged / Frend!


Fr. Adr. vander Kemp


This morning I was unexpectedly cheared. I can not express the pleasure, which I felt—Mrs. Baste Send me the Portrait of Dr Wistar—It is He indeed—once you flattered me with the prospect, to receive your’s—a correct etching would gratify my wishes. Think once upon it—and vouch Safe this boon to one if not your oldest, of your Sincerest frends—

